Relator presents an original application for writ of habeas corpus seeking reduction of bail fixed by the trial judge pending appeal after conviction.
The question presented is identical with that in Ex parte Thompson, No. 7165, disposed of this date by dismissing the application.
The application in the instant case is dismissed without prejudice to relator's rights to pursue the course suggested in the opinion in the Thompson case, (supra), to which reference is made for our reason therefor.
Dismissed.